SCHWARTZ, Chief Judge.
Upon the holding that there was no coverage as a matter of law because the failure of the defendant-insured to secure worker’s compensation coverage, which was the basis of its asserted liability to the personal injury plaintiff, was not an “occurrence” as required by its liability policy, the summary judgment in favor of the insurer is affirmed. See American States Ins. Co. v. Pioneer Elec. Co., 85 F.Supp.2d 1337 (S.D.Fla.2000); Stein-Brief Group, Inc. v. Home Indem. Co., 65 Cal.App.4th 364, 76 Cal.Rptr.2d 3 (1998); Reliance Ins. Co. v. Nick J. Giannini, Inc., 158 Ill.App.3d 657, 110 Ill.Dec. 578, 511 N.E.2d 755 (1987), appeal denied, 117 Ill.2d 553, 115 Ill.Dec. 409, 517 N.E.2d 1095 (1987). See generally Humana Worker’s Compensation Services v. Home Emergency Services, Inc., 842 So.2d 778 (Fla. 2003).